UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 29, 2010 BARNES GROUP INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-04801 06-0247840 (CommissionFile Number) (I.R.S. Employer Identification No.) 123 Main Street, Bristol, Connecticut (Address of principal executive offices) (Zip Code) (860) 583-7070 Registrant's telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 2.02 Results of Operations and Financial Condition. On October 29, 2010, Barnes Group Inc. issued a press release announcing the financial results of operations for the third quarter and nine months ended September 30, 2010. A copy is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this Current Report on 8-K and the exhibit attached hereto shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Exchange Act or Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1: Press Release issued October 29, 2010, announcing the financial results of operations for the third quarter and nine months ended September 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 29, 2010 BARNES GROUP INC. (Registrant) By: /s/Christopher J. Stephens, Jr. Christopher J. Stephens, Jr. Senior Vice President, Finance and Chief Financial Officer EXHIBIT INDEX Exhibit No. Document Description Press Release, dated October 29, 2010 -2-
